Citation Nr: 1028043	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to May 1973. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued by 
the RO in Newark, New Jersey which in pertinent part denied 
service connection for low back strain.  Subsequently, the claims 
file was transferred to the RO in Philadelphia, Pennsylvania.  
The Board remanded the issue on appeal in March 2006 and June 
2009 for further development of the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A low back disorder is not shown to be etiologically related 
to the Veteran's period of service.


CONCLUSION OF LAW

A disability manifested by a low back disorder is not shown to be 
due disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in June 2001, January 2007 and June 2009.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
January 2007 and June 2009 letters.  The notice requirements 
pertinent to the issue addressed in this decision have been met 
and all identified and authorized records relevant to the matter 
have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.




Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).   

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

Factual Background and Analysis

The Veteran asserts his low back disorder onset during his 
military service.  In his February 2002 notice of disagreement, 
he reported that he performed over 65 parachute jumps as an 
airborne soldier from 1956 to 1966.  Personnel records confirm 
that he served in the airborne division and was awarded the 
parachute badge.

In a September 1955 service treatment record, the Veteran 
reported that he injured his back while lifting.  Physical 
examination showed right lumbosacral spasm.  The diagnosis was 
lumbosacral sprain.  The Veteran was provided a back strap.  In 
an October 1961 service treatment record, the Veteran reported 
that he injured his back in an airborne jump.  He complained of 
pain in the lumbar region and in the right shoulder.  He 
reportedly landed on his back and had been up all night in a 
training program.  Physical examination showed tenderness over 
L5-S1 and paravertebrals.  There was also noted tenderness over 
the right clavicle.  There was no swelling, decreased sensation 
or loss of muscle tone.  The diagnosis was soft tissue trauma and 
he was directed to apply heat to the injury.  In a January 1973 
service treatment record, he complained of sharp pain in the back 
and chest while taking a shower.  There was noted pain with 
direct pressure over the back and sternum.  The impression was 
musculoskeletal pain and he was prescribed Tylenol.  The February 
1973 retirement examination revealed no pertinent complaints or 
findings regarding the low back, and in the associated report of 
medical history, the Veteran denied any recurrent back pain.

Subsequent to service, a November 1976 VA examination contained 
no reported complaints or findings regarding the low back.  The 
earliest evidence of record of a low back disorder is a July 2001 
VA examination report, when the Veteran reported a history of 
back strain which was manifested by mild stiffness in the 
morning.  It was documented that he was "asymptomatic from this 
condition."  The diagnosis was back strain with full range of 
motion.

In a June 2003 VA examination report, objective physical 
examination revealed evidence of moderate degree of spasms.  No 
diagnosis was provided.

The Veteran was scheduled for a VA spine examination in June 
2007.  However, when he reported for the examination, he denied 
having a spine disorder and declined the spine examination.

In a January 2010 VA examination, the Veteran reported that he 
developed a low back disorder as a result of the parachute jumps 
he performed during service.  He denied having any back surgeries 
and complained that the low back disorder had worsened since his 
discharge from the military.  He had subjective complaints of 
constant, mild low back/lumbar pain.  He denied any radiation of 
pain into the lower extremities.  He had a mild antalgic gait; 
however, he did not use any assistive device to ambulate.  He 
took one Tylenol per day for his low back pain, with no side 
effects.  Due to his low back pain, he had difficulty with 
prolonged sitting, standing and walking; and, bending and lifting 
items weighing more than 20 pounds.

Objectively, he had full range of motion.  Further, range of 
motion was not additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  He denied having 
flare-ups related to the claimed lumbar spine disorder and there 
was no evidence of pain with range of motion testing.  There was 
no spasm, weakness or tenderness elicited in examination.  
Neurological examination related to the lumbar spine was 
unremarkable.

The diagnosis was normal lumbar spine.  The examiner explained 
that despite subjective complaints, there was no evidence to 
support diagnosis of a disability.  Therefore, an opinion as to 
etiology of the disorder could not be rendered.

Given its review of the record, the Board finds that service 
connection for the low back disorder is not warranted in this 
case.  To that end, in the January 2010 VA examination the 
examiner concluded the Veteran did not have a current low back 
disorder etiologically related to his period of service.

The Board is aware that previous VA examination reports do 
document symptoms of a low back disorder [(back strain, July 
2001) and (moderate back spasms, June 2003)].  In this regard, 
the Board notes the current disability requirement for the award 
of service connection is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).   However, these previous 
examination reports do not contain an opinion linking any low 
back disorder to any event in service.  Further, in June 2007, 
the Veteran denied having a spine disorder (or making a claim 
related thereto).

The law is clear, service connection for a disability on the 
basis of the merits of such claim is focused upon the existence 
of a current disability, which is present in this case (see 
McClain supra); the existence of the disease or injury in 
service, which has been documented; and a relationship or nexus 
between the current disability and any injury or disease during 
service, which is not shown in this case.   Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Although the 
appellant is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  Inasmuch as there is no 
evidence to support the Veteran's contentions of a low back 
disorder etiologically related to his period of service, there is 
no basis upon which to award service connection.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


